Citation Nr: 9922229	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for back, neck, and left 
shoulder disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1951 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for back, 
neck, and left shoulder disabilities.  The Board remanded 
this case in December 1996, and following completion of the 
requested development, the case has been returned for further 
appellate review.  The Buffalo, New York RO currently has 
jurisdiction of this case.  The above-stated claim is the 
only claim over which the Board has jurisdiction.


FINDINGS OF FACT

1.  The appellant's service medical records are negative with 
respect to disability of the back, neck, and left shoulder, 
degenerative joint disease was first shown many years after 
service and he has presented no medical evidence of a 
relationship between his current back, neck, and left 
shoulder disabilities and active service.

2.  The appellant's claim of entitlement to service 
connection for back, neck, and left shoulder disability is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for back, neck, and left 
shoulder disabilities is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his back, neck, and left shoulder 
disabilities stem from injuries incurred during active 
service.  Specifically, he claims in- service treatment for 
back, neck, and left shoulder problems following an 
automobile accident in 1953.  Thereafter, he alleges 
continuity of symptomatology which progressively worsened 
over the years.  He indicates that he received treatment by a 
private physician within one year from his discharge from 
service.  He is of the opinion that his current back, neck, 
and left shoulder disabilities are causally related to his 
in- service automobile accident.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Degenerative joint disease may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of neck and left 
shoulder disabilities and, except for low back pain treated 
in April 1952 and back ache associated with genitourinary 
signs, of back disability.  In September 1953, the appellant 
was brought to the U.S. Naval Hospital in Portsmouth, 
Virginia following an automobile accident which rendered him 
temporarily unconscious.  At the time of admission, his 
complaints centered upon muscle soreness, particularly in his 
left leg.  Physical examination was significant for a 4- 
centimeter laceration of the scalp.  He was in no apparent 
distress.  Impression was of laceration of the scalp, 
multiple contusions, and abrasions of the knees and elbows.  
Upon his separation in July 1951, he did not voice complaint 
of back, neck or shoulder problems, and physical examination 
indicated "normal" clinical evaluations of the neck, upper 
extremities, spine and "other musculoskeletal."

VA medical records, dated from the time period of 1985 to the 
present, reveals the appellant's report of "no past or 
present physical problems" in February 1988.  He also stated 
that he had "no physical problems" to a VA psychiatrist in 
July 1988.  X- ray examination of the cervical spine in 1991 
was reported as showing "narrowing of the disc at C5- 6."  
A 1992 x- ray examination revealed "arthritic narrowing and 
sclerosis in the posterior articulations from C3 to C6."  
January 1993 VA general medical and spine examinations 
revealed diagnoses of mild degenerative joint disease of the 
cervical spine, lumbar spine and shoulders, and chronic 
lumbar syndrome.  He underwent a laminectomy in 1996.

A November 1993 report from Dr. S. Jordon, an attending 
chiropractor at Inkol Chiropractic Health Center Inc., 
reveals a diagnosis of subluxation complex of C1, C5, C7, L3 
and L5 motor units.  Dr. Jordon opined that the appellant was 
experiencing an acute flare- up of a possible pre- existing 
condition which may be, in all probability, indirectly 
related to a previous injury.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).

Upon reviewing the entire record, the Board finds that the 
appellant has failed to show that his current back, neck and 
shoulder disabilities are causally related to his active 
service.  In this respect, the Board presumes the 
truthfulness of the appellant's assertions of in- service 
treatment for back, neck and shoulder pain in 1953.  
Robinette, 8 Vet.App. at 75-76 (1995).  However, service 
medical records show only one episode of low back pain and 
are negative for documentation of complaint, treatment, 
manifestation or diagnosis of chronic back, neck or shoulder 
disability, and degenerative changes of the cervical spine, 
lumbar spine and shoulders were first diagnosed many years 
thereafter.  There is also no competent medical evidence of a 
relationship between his current back, neck, and left 
shoulder disabilities and active service.  As such, the Board 
must conclude that any in- service injury to the back, neck, 
and left shoulder was acute and transitory, and resolved 
without residual disability.

As stated above, the appellant is of the opinion that his 
current back, neck, and left shoulder disabilities are 
causally related to his in- service automobile accident.  
Certainly, he is competent to attest to the manifestations of 
his back, neck and left shoulder disabilities prior to, 
during, and following service.  However, as a layperson, he 
is not considered competent to provide opinion on what is 
essentially a question of medical etiology.  Grottveit, 5 
Vet.App. at 93.  A well grounded claim requires more than 
bare assertions of relating claimed in- service 
symptomatology to a medical diagnosis rendered many years 
thereafter.  See 38 C.F.R. § 3.303(b)(1998); Savage v. Gober, 
10 Vet.App. 488 (1997).  In this respect, Dr. Jordon's 
generic statement of a possible pre- existing condition which 
may be indirectly related to a previous injury is too general 
and inconclusive to well ground this claim.  Beausoleil v. 
Brown, 8 Vet App 459 (1996).

In view of the fact that the appellant fails to satisfy the 
Caluza requirement of medical evidence of a causal 
relationship, or nexus, between his back, neck and left 
shoulder disabilities and his active service, the claim must 
be denied as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).  Although the RO 
did not deny the claim on this basis, the Board perceives no 
prejudice to the appellant in proceeding to this conclusion.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the Board remanded 
this case in December 1996 in order to afford the appellant 
the opportunity to appear before a member of the Travel 
Board.  The RO has sent numerous notification letters to the 
appellant's last known addresses, to include letters sent to 
him during his VA inpatient and domiciliary stays in New 
York, but he has failed to respond.  In May 1999, he failed 
to report for his scheduled hearing, and no good reason for 
failing to report has been given.  As such, the Board has 
proceeded with this appeal as though his hearing request had 
been withdrawn.  38 C.F.R. § 20.704(d) (1998).

Additionally, in March 1994, the RO requested that the 
appellant submit medical records from his private medical 
providers but, in a Form 9 filing dated that same month, the 
appellant indicated that such records were unavailable.  VA 
treatment records do reference some recent medical treatment 
records which are not associated with the claims folder, but 
the Board notes that any medical evidence more remote from 
service is not likely to contain probative evidence 
sufficient to well ground this claim.  As such, the Board 
discerns no additional sources of relevant information which 
may be available concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.

The Board also notes that additional VA medical records were 
received in October 1998, subsequent to the issuance of the 
most recent Supplemental Statement of the Case.  However, the 
evidence was submitted primarily in conjunction with another 
claim being developed by the RO and although incidentally 
referring to low back pain, it is not of such materiality as 
to require a Supplemental Statement of the Case from the RO.  
38 C.F.R. § 19.31 (1998).


ORDER

Service connection for back, neck and left shoulder 
disabilities is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

